Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 June 2022.
REJECTIONS NOT BASED ON PRIOR ART

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite in part ‘a persistent memory region’ and ‘a persistent cache memory region.’ It is unclear if ‘a persistent memory region’ and ‘a persistent cache memory region’ are intended to refer to the same or separate claim elements. Paragraph [0033] of the Specification discloses the persistent memory region configured as a persistent cache memory suggesting they refer to the same claim element. If they refer to different claim elements, claims 2 and 12 recite storing the write data in the persistent memory region, it is unclear based on the ambiguity in claim 1 and 11 if claims 2 and 12 are intended to require storing the write data in both the persistent memory region and the persistent cache memory region. Clarification is requested.   
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3,5-7,11-13, and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US PG PUB No. 20180181303) in view of Gorbets (US PG PUB No. 20120297122)
As per claim [1,11] an apparatus comprising a memory and at least one processor
configured to:
analyze an input/output (lO) workload (see Hall [0015]: “The SMR HDD may write data to a bin of a lower tier upon an associated bin of a higher tier being filled with data or in response to the SMR HDD determining that all data to be written is associated with the LBA subset associated with a bin of the lower tier”) of a storage array (see Hall FIG 1: 6 and [0018]: “a plurality of data storage device 6 configured as a redundant array of inexpensive / independent disks ( RAID ) that collectively function as a mass storage device for host device 4.”); and
[IO workload is taken to be analyzed to the extent I/O is directed to multiple tiers based on .] 
store one or more write data portions of the IO workload in a persistent cache memory region within one or more disks of the storage array (see Hall FIG 2: 40 and [0046])
[Nonvolatile memory is taken as a disk as recited in the claims.] 
However, Hall does not expressly disclose but in the same field of endeavor Gorobets discloses 
determine address spaces with highly skewed amounts of data requests (see Gorobets FIG 19: 610), wherein the address spaces correspond to a physical location within a persistent data storage device of the storage array and wherein the persistent data storage device includes a persistent memory region (PMR) (see Gorobets FIG 8: 410);
allocate a portion of the PMR to cache the data requests based on the address spaces with the highly skewed amounts of data requests, wherein each allocated PMR portion corresponds to at least one of the one or more subject address spaces (see Gorobets [0134], [0136]); and 
It would have been obvious before the effective filing date of the invention to implement a write folding scheme for address spaces based on I/O activity as taught by Gorobets (see e.g., Gorobets FIG 15). 
The suggestion/motivation for doing so would have been for the benefit of improved data storage management (See Gorobets [0025]).
Therefore it would have been obvious before the effective filing date of the invention to implement a write folding scheme as taught by Gorobets for the benefit of improving data storage management to arrive at the invention as specified in the claims above. 
As per claim [2,12] the apparatus of claim 1 further configured to 
provision the persistent memory region of the one or more disks to store the one or more write data portions (see Hall [0046]).
As per claim [3,13] the apparatus of claim 2, 
wherein the persistent memory region includes non-volatile storage (see Hall [0046]).
As per claim [5,15] the apparatus of claim 1 further configured to 
identify write operations included in the IO workloads (see Gorobets [0164]).
As per claim [6,16] the apparatus of claim 5, 
wherein identifying the write operations includes configuring an IO operation filter to identify write operations within the IO workload based on metadata associated with each IO operation in the IO workload (see Gorobets [0164]).
As per claim [7,17] the apparatus of claim 5 
further configured to identify write densities of address spaces corresponding to the write operations (see Gorobets [0164]).
Claim 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US PG PUB No. 20180181303) in view of Gorbets (US PG PUB No. 20120297122) as applied to claim 2 and 12 above and further in view of Camp (US PG PUB No. 2016/0179678)
As per claim [4,14] the apparatus of claim 2, 
However, Hall does not expressly disclose but in the same field of endeavor Camp discloses 
wherein the persistent memory region is configured with a similar RAID striping as block storage devices of the storage array (see Camp FIG 5: 504 and [0083]).
It would have been obvious to modify Hall to further configure the persistent memory with a similar RAID striping.
The suggestion/motivation for doing so would have been for the benefit of improving data storage stream handing ling in RAID environment (see Camp [0081])
Therefore it would have been obvious to modify Hall to further implement a persistent memory region with a similar RAID striping as disclosed by Camp for the benefit of improved data stream handing in a RAID environment to arrive at the invention as specified in the claims. 
Claim 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Hall (US PG PUB No. 20180181303) in view of Gorbets (US PG PUB No. 20120297122) as applied to claim 7 and 17 above and further in view of Bhimani (US PG PUB No. 2017/0075832)
As per claim [8,18] the apparatus of claim 7 further configured to 
However, Hall does not expressly disclose but in the same field of endeavor Bhimani discloses 
perform one or more machine learning techniques to anticipate write densities of the address spaces, wherein the one or more machine learning techniques includes an instance-based learning processor (see Bhimani [0052]).
[The limitations following ‘to’ are not positively recited.] 
It would have been obvious to modify Hall to further implement a machine learning technique to detect streams as taught by Bhimani.
The suggestion/motivation for doing so would have been for the benefit of improving stream management (see Bhimani [0067]).
Therefore it would have been obvious to modify Hall to further implement machine learning techniques to detect congruent LBAs for the benefit of improving stream management to arrive at the invention as specified in the claims. 
 As per claim [9,19] the apparatus of claim 8 further configured to:
generate a data structure identifying address spaces organized by an activity ranking metric that identifies write activity levels of each address space (see Bhimani [0052]); and
 generate one or more traffic policies configured to store those IO write operations and their corresponding data having a ranking metric above a threshold rank to the persistent memory region (see Hall [0063])
[The threshold for determining fast data stream is taken as a threshold rank as recited in the claims (see also Bhimani [0028]).] 
As per claim [10,20] the apparatus of claim 9 further configured to 
direct IO write operations to the persistent memory region using the one or more traffic policies (see [0063]). 
[The traffic policy is taken as write-back versus write-through.] 
RESPONSE TO ARGUMENT
1st ARGUMENT: 
On page 3, the NFOA asserts that Hall discloses “stor{ing] one or more write data portions of the IO workload in a persistent cache memory region within one or more disks of the storage array,” recited by claim 1. Applicant respectfully disagrees but is amending claim 1 as recited in the Claims Listing above.
Therefore, Applicant respectfully submits that Hall neither expressly nor inherently discloses the amended elements of claim 1 presented below.
determin[ing] address spaces with highly skewed amounts of data requests,
wherein the address spaces correspond to a physical location within a persistent
data storage device of the storage array and wherein the persistent data storage
device includes a persistent memory region (PMR);
allocating a portion of the PMR to cache the data requests based on the address
spaces with the highly skewed amounts of data requests, wherein each allocated
PMR portion corresponds to at least one of the one or more subject address Spaces. 
Accordingly, Applicant respectfully submits that Hall, alone or in combination, fails to disclose all the elements of claim 1. Consequently, Hall fails to anticipate amended claim 1.
The Office notes Gorobets is relied upon to teach the argued subject matter. 

CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137